 PONY EXPRESS COURIER CORP171Pony Express Courier Corporation and SoutheastService Specialists Employees Union and South-east Service Specialists Employees Union, Cen-tral Florida Chapter. Cases 12-CA-11391, 12-CA-11392, 12-CA-11393, and 12-CA-11433October 27, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn February 12, 1986, Administrative LawJudge Lawrence W Cullen issued an Order' inwhich he dismissed the complaints in their entiretyand revoked the underlying certifications ChargingParty Southeast Service Specialists EmployeesUnion, Central Florida Chapter filed exceptions,the General Counsel filed limited exceptions, andthe Respondent filed an answering briefOn August 15, 1986, the Board found that thejudge had improperly revoked the certificationsand issued an order remanding proceeding to theadministrative law judge for the purpose of reopen-ing the hearing to take further evidence on theissue of whether the Charging Parties should bedisqualified from representing the employees in thecertified units and to issue a supplemental decisionThe judge thereafter issued the attached supple-mental decision on May 11, 1988 The Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief and across-exceptionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the supplemental deci-sion in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 and'The Order was pursuant to an Order to Show Cause issued by thejudge on January 2, 1986, and an Amended Order to Show Cause Issuedon January 16, 1986 The General Counsel, the Respondent, and theCharging Parties filed responses2 The judge, in taking official notice of the representation cases underlying the four certifications at Issue in this proceeding, Inadvertentlyfailed to state that he had also taken official notice of the record in Case12-RC-6634 That case involved a local of the Charging Party not hereInvolved and Wells Fargo Armored Service Corporation The testimonyof Cecil Zimmer concerning his association with S S S Consultants, Incand his consulting activities for various banks and other financial Institu-tions was developed in Case 12-RC-6634 rather than, as found by thejudge, in the underlying Cases 12-RC-6503, 12-RC-6518, 12-RC-6533,and 12-RC-6540The judge also erred in finding that the issue of Zimmer s conflict ofinterest had been resolved at the underlying representation hearing" Asindicated above, Case 12-RC-6634 is not an "underlying" case in thisunfair labor practice proceeding and, in any event, the petition was with-drawn at the close of the heanng Finally, the Respondent s lawsuitagainst Zimmer for violation of the noncompete clause of their formeremployment contract was filed because of Zimmer s having started acompeting courier company not as suggested by the judge, because heattempted to obtain a postemployment consulting contract with the Re-spondent itselfconclusions3 only to the extent consistent with thisDecision and OrderAs set forth in detail by the judge, the com-plaints allege (1) that the North Florida, SouthFlorida, Central Florida, and Tampa Bay chaptersof the Southeast Service Specialists EmployeesUnion (SSSEU) were duly certified by the Boardon various dates in 1984, (2) that immediatelythereafter each chapter requested that the Re-spondent, Pony Express Courier Corporation, rec-ognize and bargain with it, (3) that the North,South, and Central Florida chapters also requestedthat the Respondent provide them with certain rel-evant information necessary for collective bargain-ing, and (4) that the Respondent refused in all theseinstances to honor the requests and thereby violat-ed Section 8(a)(5) and (1) of the ActThe Respondent admits all these factual allega-tions, and thus we agree with the judge that theGeneral Counsel has presented a prima facie casethat the Respondent has violated the Act as al-leged The Respondent, however, defends againstthe refusal-to-bargain allegations on the groundthat the Charging Party locals are disqualified fromrepresenting its employees because of numerous ac-tivities and involvements constituting conflicts ofinterest on the part of Cecil Zimmer, the founderin 1984 of the SSSEU and each of its locals andthe business agent of each local 4A brief chronology is necessary to set the back-ground against which to evaluate the Respondent'scontentions The four certifications were issuedfrom August through October 1984 and the locals'individual requests for bargaining and informationoccurred during the same period The complaintsissued in November 1984 and January 1985 Thesubsequent hearing in a collateral representationproceeding, Case 12-RC-6634, was held in July1985 It was in this proceeding that Zimmer firsttestified about the activities that form the basis ofthe Respondent's claim of a disqualifying conflictof interest We find, in agreement with the Re-spondent, that this evidence, elicited subsequent tothe certifications and entered into this record by-3 The General Counsel excepts to the judge s recommendation that theBoard permanently bar Cecil Zimmer from ever again serving in a repre-sentation capacity in a Board proceeding We agree with the GeneralCounsel that this recommendation is not in accord with the Board sRules and Regulations, which provide, in Sec 102 44, that misconduct atan unfair labor practice hearing shall be ground for suspension or dis-barment by the Board from further practice before It after due nonce andhearing" Since prior to the issuance of the judge s decision Zimmer wasnot put on notice that his suspension or disbarment was being consideredand no hearing has been held on this matter, we will not adopt thejudge's recommendation4 Zimmer promulgated the constitution and bylaws for each chapter,Issued the local charters and was responsible for all reporting require-ments He also filed all the Instant charges on behalf of the chapters andrepresented them before the Board at various times in these proceedings297 NLRB No 19 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstipulation of the parties, is "newly discovered andpreviously unavailable" within the meaning ofPittsburgh Plate Glass Co v NLRB, 313 U S 146,162 (1941), and Sections 102 67(f) and 102 69(c) ofthe Board's Rules and Regulations See Ohio PlateGlass Go, 271 NLRB 694 (1984) 5According to Zimmer's testimony, he is theowner and president of S S S Consultants, a firmincorporated by him in 1979 or 1980 S S S has ad-vised various banks and other financial institutionsin Florida about which armored service companywould best meet their security needs These institu-tions have all been either customers or potentialcustomers of both the Respondent and WellsFargo 6 Zimmer, as the principal of S S 5, also hasconsulted on labor relations matters for LoomisArmored Car Company, which is a competitor inFlorida of Wells Fargo Zimmer stated that hewould continue to act as a management consultantto Loomis when called upon, if he is availableWe find, for the reasons set forth below, that theRespondent has proved its affirmative defense Theevidence shows that at the time the Respondentwas alleged to have initially violated Section8(a)(5) Zimmer was a key official of each localchapter and his personal business relationships withcustomers of the Respondent, as well as with oneof its competitors, constituted conflicts of interestsuch that good-faith bargaining between the localchapters and the Respondent could have been jeop-ardizedAs the Board stated in Harlem River ConsumersCooperative, 191 NLRB 314, 319 (1971)[I]t is improper for a union agent to have fi-nancial interests which require him to dealwith the Employer in a capacity other than asunion agent The employees he represents areentitled to his undivided loyalty and the em-ployer is entitled to know that in his dealingswith the representative of his employees the' relationship will be governed by the legitimateconcerns of collective bargaining and not spe-cial concerns unrelated theretoHere there is an inherent danger that Zimmer, asbusiness agent for each of the locals, may makebargaining demands or be willing to grant conces-sions that would subordinate the employees' inter-ests to those of his personal consulting business inthe security industry For example, information ob-5 The General Counsel in her answering brief to the Respondent's ex-ceptions essentially concedes this point She asserts however, without ar-gument, that the evidence is not sufficient to warrant finding the certifi-cations invalid° These two companies are both wholly owned by Baker Industries,Inc , which Itself is owned by Borg-Warner Corporation Both the Re-spondent and Wells Fargo operate extensively in Florida with the formerproviding courier services and the latter providing armored servicestamed from the Respondent concerning trade oper-ations or secrets may be relayed by Zimmer to theRespondent's customers and competitors, therebycreating a situation of mistrust inhibiting to the bar-gaining process 7 Also, Zimmer's consulting careermay be advanced by his tailoring employee de-mands in collective bargaining to ingratiate himselfwith the Respondent's competitors 8The Respondent has established that Zimmer'sconflicts of interest precluded free and fair collec-tive bargaining Notwithstanding the complaint al-legations that the Respondent's initial refusals tobargain in 1984 were continuing ones, the burden ison the General Counsel to show that the locals'disabilities, based on Zimmer's personal conflicts ofinterest, have been cured In other words, in orderfor the Respondent's suspended duty to bargaing tobe reinstated and an 8(a)(5) violation to occur, twosets of conditions must be met First, either theSSSEU locals must divest themselves of Zimmerand thus become autonomous, or Zimmer†if re-taining his key position in each local†must divesthimself of his disqualifying outside activities 10Second, given a successful rebuttal of Zimmer'sdisability, the General Counsel must then shownotice to the Respondent of the disability's termina-tion, new demands by the locals for bargaining andinformation, and subsequent refusals by the Re-spondentWe find that the General Counsel has failed tomeet the preliminary requirement of showing thatthe disability has ended There is no evidence con-cerning Zimmer's divestiture of his consulting ac-tivities, and the record is insufficient to demon-strate that the locals, in their bargaining capacities,are now independent of Zimmer's influenceAs the judge found, Zimmer informed theRegion on December 17, 1985, that he had re-signed as business agent of all four locals and thathe would no longer represent them before theBoard Additionally, H E Williams, secretary ofthe Central Florida Local, testified on October 15,1986, that the Local had formally dischargedZimmer as business agent on January 11, 1986However, 2 weeks after this purported discharge,on January 23, 1986, Zimmer again participated inthis proceeding by filing a response, specifically onbehalf of the locals, to the judge's Notice to ShowCauseThe Respondent had caused to be served onZimmer subpoenas requesting the production of7 CBS Inc , 226 NLRB 537, 539 (1976)9 McDonalds of Canoga Park Calif, 162 NLRB 367 (1966), and Natron-a! Food Stores of Louisiana, 186 NLRB 127 (1970)9 See Bausch el Lomb Optical Co, 108 NLRB 1555, 1562 (1954)1° Garrison Nursing Home, 293 NLRB 122 (1989) PONY EXPRESS COURIER CORP173various categories of documents The judge specifi-cally refers to the request for Zimmer's personalincome tax records and their relationship to "possi-ble business conflicts" The record shows that thesubpoenas additionally requested other informationbearing on both the conflicts themselves and thecontinuity aspects of the Respondent's defense 11On February 17, 1987, the United States DistrictCourt for the Middle District of Florida enforcedthe subpoenas At the Board hearing on November16, 1987, Zimmer was called as a witness by theRespondent and promptly stated that he could notproduce the required documents because he haddestroyed them in March 1987The Respondent also sought to introduce evi-dence in this proceeding, through the subpoenaeddocuments, which would have reinforced Zimmer'stestimony in Case 12-RC-6634 The documentswere relevant to a determination regarding both (1)the nature and extent of Zimmer's personal businessactivities and their effect on the asserted conflictsof interest, and (2) the status, 3 years after the Re-spondent's initial refusals to bargain, of the Charg-ing Party Locals' official relationships withZimmerThe evidence before us, consisting of the reportto the Region of Zimmer's resignations from thelocals in late 1985 and Williams' testimony that theCentral Florida Local discharged Zimmer in early1986 is contradicted by Zimmer's later participa-tion in this proceeding as the representative of thelocals There is thus a substantial doubt as towhether the locals have divested themselves ofZimmer and are now capable of autonomous par-ticipation in collective bargaining with the Re-spondent Because we are precluded by Zimmer'sconduct from resolving that doubt, we draw the in-ference that the withheld documents, which wefind to be relevant to the issue of autonomy, wouldnot have rebutted the Respondent's evidence thatZimmer's conflicts of interest precluded fair bar-gaining Accordingly, we conclude that the Re-spondent has not violated the Act in refusing to" The subpoenas requested the production of (I) Zimmer's individualtax returns and those of his company, S S S Consultants, Inc, for theyears 1981 through 1985 and all documents relating to services performedby Zimmer and S S S Consultants for any armored service company,courier company, or financial institution from 1981 through October 14,1986, specifically including all documents showing income, (2) SSSEU'stax returns for the years 1981 through 1985, all documents showingIncome received by Zimmer from SSSEU or any of its locals from 1981through October 14, 1986, and for the same period, all documents relat-ing to Zimmer's employment by SSSEU or any services performed byhim for the Union, and (3) all documents concerning any effort byZimmer individually, S S S Consultants, and SSSEU or any of its locals,from 1981 through October 14, 1986 to purchase Wells Fargo ArmoredService Corporation or Pony Express Courier Corporation, specificallyincluding any contacts with individuals or financial institutionsbargain We shall dismiss the complaints andrevoke the certificationsORDERThe complaints are dismissedIT IS FURTHER ORDERED that the certificationsissued in Cases 12-RC-6503, 12-RC-6518, 12-RC-6533, and 12-RC-6540 are revokedMargaret J Diaz, Esq , for the General CounselBrent L Wilson and Robert L Thompson, Esqs (Elarbee,Thompson, di Trapnell), of Atlanta, Georgia, for theRespondentThomas J Pilachek, Esq , of Orlando, Florida, for Charg-ing Party Southeast Service Specialists EmployeesUnion, Central Florida ChapterCecil A Zimmer, of Silver Springs, Florida, for ChargingParty Southeast Service Specialists Employees UnionSUPPLEMENTAL DECISIONSTATEMENT OF THE CASELAWRENCE W CULLEN, Administrative Law JudgeThis case was heard before me on separate days on 16and 17 December 1985, 15 October 1986, and 16 Novem-ber 1987, pursuant to a consolidated complaint filed bythe Regional Director for Region 12 of the NationalLabor Relations Board on 19 November 1985, allegingthat Pony Express Courier Corporation (Pony Expressor Respondent) has refused to recognize and bargainwith the Charging Parties' Southeast Service SpecialistsEmployees Union (SSSEU) North Florida Chapter,SSSEU, South Florida Chapter, SSSEU, Tampa BayChapter, and SSSEU, Central Florida Chapter and thatRespondent failed to provide the SSSEU, South FloridaChapter, SSSEU, Central Florida Chapter, and SSSEU,North Florida Chapter with certain information' con-cerning the respective units in order to enable them tobargain with Respondent, all in violation of Section8(a)(5) and (1) of the Act The c9nsolidated complaint inCases 12-CA-11391, 12-CA-11392, and 12-CA-11393are based on charges filed in those cases on 18 October1984, by SSSEU, North Florida Chapter, SSSEU, SouthFlorida Chapter, and SSSEU, Tampa Bay Chapter The' The information requested by the SSSEU, North Flonda Chapter isas follows (1) The full names, addresses, and telephone numbers of allemployees, (2) dates of hire of all employees, (3) current rates of pay ofall employees, (4) outlines of the employee group life and health Insur-ance plans and costs of each, (5) outline of the employee pension planand cost of same, (6) outline of all other employee benefits, and (7) em-ployee identification numbers of all employeesThe information requested by the SSSEU South Florida Chapter is asfollows (1) The full names, addresses, and telephone numbers of all em-ployees, (2) dates of hire and employee identification numbers of all em-ployees, (3) current rates of pay of all employees, (4) outlines of the em-ployee group life and health insurance plans and costs of each, and (5)outline of the employee pension plan and the cost of sameThe information requested by the SSSEU, Central Florida Chapter isas follows (1) The full names, addresses, and telephone numbers of allemployees, (2) dates of hare and employee identification numbers of allemployees, (3) current rates of pay of all employees, (4) outlines of theemployee group life and health Insurance plans and cost of each, and (5)outline of the employee pension plan and the cost of same 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcomplaint in Case 12-CA-11433 is based on a chargefiled by SSSEU, Central Florida Chapter on 4 December1984A The Appropriate UnitsFollowing the election held on 29 and 30 August 1984,the Southeast Service Specialists Employees Union(SSSEU) North Florida Chapter was certified on 12 Sep-tember 1984, as the collective-bargaining representativeof the employees in the following appropriate unitAll full-time and regular part-time courier guardsemployed by Respondent at its Jacksonville,Gainesville, and Tallahassee, Florida locations, ex-cluding office clerical employees, dispatchers, leadcourier guards and supervisors as defined in theActFollowing the election held on 1 and 2 August 1984,the Southeast Service Specialists Employees Union(SSSEU) Tampa Bay Chapter unit was certified on 13August 1984, as the collective-bargaining representativeof the employees in the following appropriate unitAll full-time and regular part-time courier guardsemployed by Respondent at its Tampa, Fort Myers,Sarasota, and Punta Gorda, Florida locations, butexcluding office clerical employees, dispatchers, me-chanics, all other employees, and supervisors as de-fined in the ActFollowing the election held on 27 and 28 September1984, the Southeast Service Specialists Employees Union(SSSEU) South Florida Chapter unit was certified on 10October 1984, as the collective-bargaining representativeof the employees in the following appropriate unitAll full-time and regular part-time courier guardsemployed by Respondent at its Miami, Fort Lauder-dale and West Palm Beach locations, excludingoffice clerical employees, dispatchers, mechanics,supervisors as defined in the Act, and all other em-ployeesFollowing the election held on 26 October 1984, theSoutheast Service Specialists Employees Union (SSSEU)Central Florida Chapter was certified on 6 November1984, as the collective-bargaining representative of theemployees in the following appropriate unitAll full-time and regular part-time courier guardsemployed by Respondent at its Orlando, Florida lo-cation, but excluding office clerical employees, me-chanics, dispatchers, lead courier guards and super-visors as defined in the ActB Background and FactsOn 7 January 1985, the General Counsel filed aMotion for Summary Judgment in Cases 12-CA-11391,12-CA-11392, and 12-CA-11393, and filed a Motion forSummary Judgment in Case 12-CA-11493 on 4 Febru-ary 1985Following the filing of the Motion for Summary Judg-ment by the General Counsel, the Respondent filed toreopen the records in the underlying representation casesand to submit "newly discovered and/or previously un-available evidence" Pursuant to the General Counsel'sconcurrence the Board remanded the four unfair laborpractices to the Regional Director for Region 12 and theRegional Director issued a notice of hearing The hear-ing was commenced before me on 16 December 1985 Atthe request of the parties I took official notice of the un-derlying representation Cases 12-RC-6003, 12-RC-6518,12-RC-6533, and 12-RC-6540 2In its answer and at the hearing Respondent admittedits refusal to recognize and bargain with the Unions andto furnish SSSEU, North Florida Chapter, SSSEU,South Florida Chapter, SSSEU, Central Florida Chapterwith information to bargain, but attacks the validity ofthe certifications and contends that the Unions are dis-qualified from serving as the collective-bargaining repre-sentative for the bargaining units on several grounds Ini-tially the Respondent contends that the Unions admitnonguards to a guard unit Secondly, Respondent con-tends that the Unions were not appropriate bargainingrepresentatives at the times of the refusals to bargain andshould be disqualified as the result of their associationwith Cecil Zimmer at the time of their refusal to bargainZimmer is a former employee and vice president of Re-spondent who left its employment in 1984 and attemptedto negotiate a contract with Respondent as a consultantin the courier business which business Respondent con-tends violated a contract between Zimmer and Respond-ent restraining Zimmer from engaging in a competingbusiness According to the testimony of Zimmer, Re-spondent initially obtained an injunction against his en-gaging in a competing business Respondent and Zimmerhave since been engaged in litigation according to thetestimony of ZimmerIn 1984 Zimmer initiated the organization of theCharging Parties which were to be part of an Interna-tional Union (Southeast Service Specialists EmployeesUnion) headed by Zimmer Zimmer also became a busi-ness agent for the Charging Party Local Unions In theunderlying representation cases, it was developed by theadmitted testimony of Zimmer that he was the principleofficer and head of S S S Consultants, an organizationwherein Zimmer consults with banks and other entitieswho do business with Respondent by utilizing Respond-ent's courier service Zimmer's role, as he described it,was to consult with these concerns by advising them onthe use of outside courier services (such as Respondent)Zimmer also conceded at the hearing that he has ad-vised a competitor of Respondent's on labor relationsmatters Respondent contends that Zimmer's activitiesconstitute a conflict of Interest which disqualify theCharging Parties from representing the employees in theappropriate bargaining unit Respondent also cites letters2 I also find that Respondent admits and is an employer within themeaning of Sec 2(6) and (7) of the Act and that the Unions are labororganizations within the meaning of Sec 2(5) of the Act on the basis ofthe determinations made in the underlying certification hearing and onthe evidence before me in this case PONY EXPRESS COURIER CORP175written by Zimmer to the president of Borg WarnerCompany in which he makes anti-Semitic statementsagainst the president of Baker Industries which is awholly owned subsidiary of Borg Warner Corporationand which is the holding company of Respondent Inthese letters Zimmer has also contended that the Presi-dent of Borg Warner does not know how to manage andhas also offered to buy Respondent Pony ExpressOn the initial date of the hearing on 16 December1985, the General Counsel presented the certificationsand the underlying documentation and Respondent's ad-mitted refusal to bargain and to furnish information tothe Charging Parties as alleged in the complaint and con-tended that a prima facie case of refusal to bargain byRespondent had been made Zimmer appeared as repre-sentative of the SSSEU, the International Union of theCharging Parties and as representative of the individualCharging Party Chapters of SSSEU, eliciting testimonyfrom witnesses that they had engaged in activities as acollective-bargaining representative, that the chapters ex-isted to help employees gain better wages and improve-ments in their terms and conditions of employment andthat officers were elected at meetings by a vote of themembership, among other business of the chapters in aidof their membersAt the hearing of 16 December 1985, Respondentcaught the production of certain documents which hadbeen subpoenaed from Zimmer On the morning of thenext day, 17 December 1985, Zimmer telephoned theGeneral Counsel and stated that he was withdrawing asrepresentative of the Charging Parties and would notfurther attend the hearing After an Order to ShowCause was entered, I dismissed the complaints as theresult of Zimmer's noncooperation at the hearing TheBoard reversed this decision and remanded the case tome to take further evidence from the Charging Party andto proceed with the adjudication of the unfair labor prac-tice casesEnforcement of Respondent's subpoenas of Zimmerwas obtained in Federal district court by the GeneralCounsel and after over a year of delays and postpone-ments incurred as result of the inability to locate andserve Zimmer with a copy of the district court's order,service was finally obtained and Zimmer appeared at thehearing on 16 November 1987 and took the stand duringwhich he peppered insults at Respondent and its repre-sentatives and when called on to produce the records,contended he had burned them in February 1987 At thatpoint the Respondent refused to proceed with cross-ex-animation of Zimmer or to otherwise proceed in thiscase The General Counsel has refused to proceed to in-stitute contempt proceedings against Zimmer as request-ed by Respondent At the hearing I urged the Respond-ent to proceed and informed it that I would consider clo-sure of the record in the event Respondent refused to goforward The record was subsequently closed in this caseby my Order of 5 January 1988C AnalysisThe General Counsel contends that the Respondenthas failed to present newly discovered evidence and thatit has presented no new evidence which was not previ-ously litigated at the original representation hearing andthat a finding of violations of Section 8(a)(5) and (1)should be made against Respondent as a result of its re-fusal to bargain with the four Charging Parties and tofurnish the information for bargaining requested by threeof them In support of its position the General Counselcites Pittsburgh Plate Glass Co v NLRB, 313 U S 146,162 (1941), Ohio Plate Glass Go, 271 NLRB 694 (1984),and Section 102 67(f) of the Board's Rules and Regula-tionsI find that the authorities cited by the General Counselfully support its position Thus, in Ohio Plate Glass Go,supra, the Board in citing Pittsburgh Glass Co v NLRB,statedIt is well settled that in the absence of newly dis-covered and previously unavailable evidence or spe-cial circumstances, a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled torehtigate issues that were or could have been litigat-ed in a prior representation proceedingThe Board found in Ohio Plate Glass Go, supra, thatall issues raised by the respondent in that case were orcould have been litigated in the prior representation pro-ceeding Similarly, in the instant case before me I findthat all of the issues raised by Respondent at the unfairlhbor practice proceeding were or could have beenraised by Respondent at the hearing Further, notwith-standing the conduct of Zimmer at the hearing and hisrefusal to comply with the subpoenaed material, I findthat Respondent had a duty to proceed with any newlydiscovered evidence that it had but chose to refuse to doso pending the institution of contempt proceedingsagainst Zimmer From all that I can glean from therecord in this case, the record in the underlying repre-sentation cases and Respondent's briefs in support of itsmotion to dismiss the complaint, Respondent has notshown or demonstrated what the alleged newly discov-ered evidence was which would excuse its refusal to bar-gain with the Charging Parties Rather, its attempts toobtain the income tax records of Zimmer would onlyhave shown possible business conflicts of Zimmer withhis role as the representative of the Unions involvedherein, an issue that was resolved at the underlying rep-resentation hearingI thus find that the General Counsel has made a primafacie case that the Charging Parties were properly certi-fied as the collective-bargaining representative of the em-ployees in the appropriate bargaining units I find thatRespondent has failed to rebut the prima facie case Ithus find that Respondent violated Section 8(a)(5) and (1)of the Act by its refusal to bargain with the ChargingParties and by its refusal to provide information for bar-gaining to Charging Parties SSSEU, South FloridaChapter, SSSEU, North Florida Chapter, and SSSEU,Central Florida Chapter which information I find to benecessary for the Unions to bargain on behalf of theirmembers 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDD The Conduct of Cecil A ZimmerInitially the cases before me had resulted from a filingof a charge by Cecil A Zimmer in a representative ca-pacity on behalf of the Charging Parties Subsequently,Zimmer participated in the hearing as a representative ofthe Charging Parties and questioned witnesses at thehearing and participated in conferences between counseland me Zimmer had been subpoenaed by Respondent ashad his records After the first day of the hearing,Zimmer called the General Counsel and informed her hewas withdrawing as representative for the Charging Par-ties and would not further attend the heanng Zimmerthereupon failed to comply with subpoenas found by meto have been validly served on him, and to produce doc-uments determined to be relevant Subsequently, theGeneral Counsel sought compliance in Federal districtcourt and an order was entered by United States DistrictJudge Hodges, ordering Zimmer to appear and testifyand comply with the subpoenas issued to him at a timeand place to be designated by me Additional hearingdates were scheduled by me and then canceled as aresult of an inability to find and serve Zimmer withnotice thereof until 16 November 1987, the hearing datewhich Zimmer attended and at which he denied that hehad received notice of the hearing but asserted that hewas there only as a result of a telephone call informinghim of the hearing by the General Counsel I find, how-ever, that a return receipt of service for the 16 Novem-ber 1987 hearing was signed by Zimmer and discredit hisassertion that he was not duly served with the rioticethereof Zimmer took the stand on 16 November 1987,and as the record will bear out steadfastly refused tocomply with the subpoenas and testified that he hadburned his income tax records in 1987 which had beenthe subject of the subpoena of December 1985 He alsopersisted in issuing derogatory remarks toward Respond-ent's counsel and officers or representatives of Respond-ent despite protestations by Respondent's counsel anddirect orders by me to refrain from so doing His con-duct was out of order The General Counsel has an-nounced that it has determined not to seek contempt pro-ceedings as a result of Zimmer's refusal to comply withthe subpoenasI find that Zimmer's conduct in this proceeding hadthe effect of making a mockery of this proceeding, wast-ing the time and resources of all involved, precluding themaking of a complete record in this case or at a mini-mum obstructing the same and causing unwarranteddelay of the final outcome of this case I, accordingly,recommend that Cecil A Zimmer be permanently barredfrom again serving in a representation capacity in anyproceedings before this BoardCONCLUSIONS OF LAW1 The Respondent, Pony Express Courier Corpora-tion, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act2 Southeast Service Specialists Employees Union(SSSEU) North Florida Chapter, Southeast Service Spe-cialists Employees Union (SSSEU) South Florida Chap-ter, Southeast Service Specialists Employees Union(SSSEU) Central Florida Chapter, and Southeast ServiceSpecialists Employees Union (SSSEU) Tampa BayChapter are each and were each at all times materialherein labor organizations within the meaning of Section2(5) of the Act3 At all times material herein the Southeast ServiceSpecialists Employees Union (SSSEU) North FloridaChapter has been and continues to be the exclusive rep-resentative of the employees in the following appropriateunit under Section 9(a) of the ActAll full-time and regular part-time courier guardsemployed by Respondent at its Jacksonville,Gainesville, and Tallahassee, Florida locations, ex-cluding office clerical employees, dispatchers, leadcourier guards and supervisors as defined in theAct4 At all times material herein the Southeast ServiceSpecialists Employees Union (SSSEU) South FloridaChapter has been and continues to be the exclusive rep-resentative of the employees in the following appropriateunit under Section 9(a) of the ActAll full-time and regular part-time courier guardsemployed by Respondent at its Miami, Fort Lauder-dale and West Palm Beach locations, excludingoffice clerical employees, dispatchers, mechanics,supervisors as defined in the Act, and all other em-ployees5 At all times material herein the Southeast ServiceSpecialists Employees Union (SSSEU) Tampa BayChapter has been and continues to be the exclusive rep-resentative of the employees in the following appropriateunit under Section 9(a) of the ActAll full-time and regular part-time courier guardsemployed by Respondent at its Tampa, Fort Myers,Sarasota, and Punta Gorda, Florida locations, butexcluding office clerical employees, dispatchers, me-chanics, all other employees, and supervisors as de-fined in the Act6 At all times material herein the Southeast ServiceSpecialists Employees Uniori (SSSEU) Central FloridaChapter has been and continues to be the exclusive rep-resentative of the employees in the following appropriateunit under Section 9(a) of the ActAll full-time and regular part-time courier guardsemployed by Respondent at its Orlando, Florida lo-cation, but excluding office clerical employees, me-chanics, dispatchers, lead courier guards, and super-visors as defined in the Act .7 By its refusal to recognize and bargain with theSoutheast Service Specialists Employees Union (SSSEU)North Florida Chapter since on or about 17 September1984, Southeast Service Specialists Employees Union(SSSEU) South Florida Chapter, since on or about 28September 1984, Southeast Service Specialists Employ-ees Union (SSSEU) Central Florida Chapter since on or PONY EXPRESS COURIER CORP177about 27 October 1984, and Southeast Service SpecialistsEmployees Union (SSSEU) Tampa Bay Chapter since onor about 17 September 1984 as requested by said Unions,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act8 By its refusal to furnish Southeast Service Special-ists Employees Union (SSSEU) South Florida Chaptersince on or about 28 September 1984, Southeast ServiceSpecialists Employees Union (SSSEU) North FloridaChapter since on or about 17 September 1984, SoutheastService Specialists Employees Union (SSSEU) CentralFlorida Chapter since on or about 27 October 1984 withnecessary information requested by said Unions for bar-gaining Respondent has violated Section 8(a)(5) and (1)of the Act9 The unfair labor practices set out above are unfairlabor practices affecting commerce within the meaningof Section 2(2), (6), and (7) of the ActTHE REMEDYHaving found that Respondent has violated Section8(a)(5) and (1) of the Act, I find it necessary to orderthem to cease and desist and to take certain affirmativeaction designed to effectuate the policies of the ActI recommend that in order to ensure that the employ-ees are accorded the services of their selected bargainingagent for the period provided by law, that the initialperiod of the certification be construed as beginning onthe date the Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Go, 136 NLRB 785(1962), Lamar Hotel, 140 NLRB 226, 229 (1962), enfd328 F 2d 600 (5th Cir 1984), cert denied 379 U S 817(1964), Burnett Construction Go, 149 NLRB 1419, 1421(1964), enfd 350 F 2d 57 (10th Cir 1965), Ohio PlateGlass Go, supra I recommend that the Respondent onrequest bargain with the Unions and furnish them withthe necessary information requested for bargaining asspecifically set out above and as required by the Act[Recommended Order omitted from publication ]